Title: From George Washington to Major General William Heath, 23 May 1777
From: Washington, George
To: Heath, William



Dr Sir
Morristown May the 23d 1777.

I received yesterday your Two favors of the 11th & 14th Instant. I think with you, that it will not be entirely prudent, to deposit All our Stores at one place, not so much from an apprehension that the Enemy will penetrate the Country to destroy them, as that the whole may not be lost, in case of other unhappy events. I have spoke to Genl Knox, who will direct, what he judges proper to be kept at Brookfeild or other secure place. Worcester will be improper for any to be stored at, as it is on a very public Road, and moreover, is the place marked out by Congress, where prisoners are to be kept. Guards will be essential to the security of the Stores, and you must procure them of Militia, till the situation of the Continental Troops will afford Others. I would observe upon this occasion, that the service derived from them will depend much on the distance they live from the Stores. If they are contiguous to, or in the Neighbourhood of them, they will be of but little, if any, advantage, and will employ themselves more in their private and domestic concerns, than in their proper duties: Therefore, you should form them out of the more remote Militia, whose distance from their Homes will not give them an Opportunity of absenting them selves from public duty, whilst they are receiving a compensation for it: besides, if the Guards are not of the Neighbouring Militia, they will be an Additional strength to the Place. I would also observe, that where the security of public Stores requires them, the proportion of Officers to Men, should be conformable to the inclosed List, copied from a Resolve of Congress, which was made to prevent the abuses from over-officering the Militia, when ever they should be employed. You will also cause proper Rolls of their Names to be regularly returned you.
I can neither see the propriety or necessity of your request for Feild peices. I am persuaded, it is well known, at least to the Military among us, that the Artillery in the Army, at this time, is by no means equal to that we have to oppose, and how essential it is, that it should be so. Further will not Applications come from Other Quarters, of the same nature, were your’s granted? you know Connecticut has applied for a part, and why will not the Other States? I can’t discriminate, and therefore, cannot comply with your request, as that would justifie others, and eventually, scatter the Artillery from New Hampshire to Georgia

inclusively and deprive the Army of it. Nor do I apprehend you can have any great use for it, from a persuasion that you have at this time a very respectable feild Train ready to act upon any sudden emergency. I shall write Governor Trumbull upon the Subject of his request, and am sorry Applications should be made, which from their nature cannot be granted.
I am happy to hear, the Additional Regiments have received countenance from the State, and I trust by perseverance and pains the whole will be compleated. I hope for a continuance of your exertions. The situation of our Affairs, demands the aid of Every friend & Lover of his country.
The prisoners returned from New York, which you mention, I wish to have your attention. At present, I see no better mode to be pursued, than for their Officers to make up Abstracts, specifying their Names, and the pay that is due them, to which they must subjoin an Affidavit purporting that the pay stated in the Abstract is due the Men & was not in the whole or any part contained or drawn for in any Former Abstract. they should be allowed, till they returned to their Homes at the rate of Twenty miles for every day travelling thither after they landed. I know of no provision for men, who are detained by Sickness after their service expired—nor do I see any just cause for demanding it. Their travell Home & wages, at the usual rate of Twenty Miles to a day, are All they can possibly claim; But there should be care lest frauds should be committed in this instance. such, as have this demand, should be included in an Abstract by their Officers and an Affidavit annexed, that they had neither received their claims, nor were they comprehended or drawn for in the Regimental Abstract. The Men too should swear to their demands, in the instances I have mentioned ’em to be allowed; As Several who were left sick, have obtained Warrants for their Wages & Travel Home.
The conduct of those who desert & receive double Bounties, deserves severe punishment. the practice has prevailed to a great & scandalous degree, and the desertions after they have come into the Feild, have been truly vexatious. However, I have heard nothing of such malignity or of so fatal a tendency, as the conduct of Lieutt Colo. Farrington. You say, you hope the Army will get rid of him. Will not the World too? I hope the State has provided Laws against such Offenders, for I can not conceive, that any Crime should be punished with more severity or more certain death, than what this Man has been Guilty of. Money is the sinews of War. That in which we are engaged is a just One, and we have no means of carrying it on, but by the Continental or State Notes. Whoever attempts to destroy their credit, particularly that of those, emitted by the United States, is a flagitious Offender &

should forfeit his life, to satisfie the demands of public justice. In the case before us, the enormity of the crime, is aggravated in a peculiar manner by the post, Farrington held.
I am greatly surprized at the distressed state of the Massachusets Troops, which have come to pecks Kills, for want of Cloathing. This is a circumstance, that I had not the most distant apprehension of, till reported to me by Genl McDougal and by Other Officers who have seen them; nor could I have expected it, after hearing of such large imports of Goods. What has become of them, or how can it be supposed, that they can be furnished in those States, which from their situation by Nature, have not any or but very few advantages, & those interrupted, by the Enemy’s fleet? I had hoped, from your intimate knowledge of the circumstances of the Country in this respect, and necessity of the Troops coming provided with Cloaths, that those from your State, considering the superior Opportunities of procuring them, would have come furnished. I wish to be informed of the cause, and beg your attention, in this instance, as far as circumstances will admit, to those to come on. I am Dr Sir Your Most Obedt servant

Go: Washington


P.S. As Colonels Lee & Jackson are raising their Regiments you will retain Arms, Accoutrements and Cloathing sufficient for them, which you will order to be delivered as the Men are inlisted & mustered—If the state had made provision for Colo. Henley’s Regiment, before my Letter arrived directing his attendance here, you will do the same respecting his; having meant nothing more when I called him here, than to provide a post for him, as he was doubtfull whether The State would go into measures for raising those Regiments.

